STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 10, 2015
               Plaintiff-Appellee,

v                                                                    No. 321763
                                                                     Wayne Circuit Court
FERDARIUS SEANTEZZ SHINE,                                            LC No. 13-007415-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of three counts of first-degree
murder, MCL 750.316, two counts of assault with intent to commit murder, MCL 750.83, and
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. The
trial court sentenced defendant to life imprisonment without parole for the first-degree murder
convictions, 225 months to 75 years’ imprisonment for the assault with intent to murder
convictions, and two years’ imprisonment for the felony-firearm conviction. We affirm.

       This case arises from a shooting that occurred on February 15, 2013. Defendant was
present for a family gathering that evening at the home he shared with his grandmother and his
seven-year-old daughter. Defendant went upstairs, and when he returned, he had a gun and
opened fire on all six family members present in the home. He shot and killed his aunt and
grandmother, and mortally wounded his daughter, who died in the hospital 33 days after the
shooting. He beat his mother with his fists and chased his 16-year-old cousin down the street
before she managed to find safety with neighbors. At trial, defendant claimed legal insanity, but
was found guilty.

       Defendant argues that there was insufficient evidence presented to overcome his insanity
defense. We disagree. Challenges to the sufficiency of the evidence are reviewed de novo to
“determine whether any rational trier of fact could have found that the essential elements of the
crime were proven beyond a reasonable doubt.” People v Russell, 297 Mich. App. 707, 721; 825
NW2d 623 (2012) (citation omitted). This Court “must defer to the fact-finder’s role in
determining the weight of the evidence and the credibility of the witnesses[,]” and all conflicts in
the evidence must be resolved in favor the prosecution. People v Bennett, 290 Mich. App. 465,
472; 802 NW2d 627 (2010).



                                                -1-
        On appeal, defendant does not challenge the sufficiency of the evidence of the required
elements for the crimes, but argues that his due process rights were violated because there was
insufficient evidence to rebut his asserted defense of legal insanity. This Court has treated
similar arguments regarding insanity as “sufficiency of the evidence” challenges. See People v
McRunels, 237 Mich. App. 168, 181–182; 603 NW2d 95 (1999).

       “In the criminal law, a person is presumed to be sane.” People v Walker, 142 Mich. App.
523, 525; 370 NW2d 394 (1985). “It is an affirmative defense to a prosecution for a criminal
offense that the defendant was legally insane when he or she committed the acts constituting the
offense.” MCL 768.21a(1). A defendant has the burden to prove the insanity defense by a
preponderance of the evidence. MCL 768.21a(3); People v Lacalamita, 286 Mich. App. 467, 470;
780 NW2d 311 (2009). Defendant asserts that once he had submitted evidence sufficiently
demonstrating his insanity, the burden of proof shifted to the prosecution to establish that
defendant was sane during the commission of the crime. Defendant’s claim is incorrect. MCL
768.21a(3) requires only that “[t]he defendant has the burden of proving the defense of insanity
by a preponderance of the evidence,” which this Court has interpreted to mean that the
prosecution is not “shouldered with the burden of proving the failure of an affirmative defense.”
People v Mette, 243 Mich. App. 318, 330; 621 NW2d 713 (2000). Thus, once a defendant
produces evidence of an affirmative defense, the question of whether the defendant has
adequately supported that defense by a preponderance of the evidence is for the jury to decide.
People v Kolanek, 491 Mich. 382, 411-412; 817 NW2d 528 (2012).

         Further, we conclude that there was sufficient evidence to support the jury’s conclusion
that defendant was not legally insane during his commission of the crimes. The affirmative
defense of insanity contains two separate elements: (1) the defendant must suffer from mental
illness, and (2) the defendant must lack “substantial capacity either to appreciate the nature and
quality of the wrongfulness of his or her conduct or to conform his or her conduct to the
requirements of the law.” MCL 768.21a(1); People v Carpenter, 464 Mich. 223, 230-231; 627
NW2d 276 (2001). Mental illness is statutorily defined as “a substantial disorder of thought or
mood that significantly impairs judgment, behavior, capacity to recognize reality, or ability to
cope with the ordinary demands of life.” MCL 330.1400(g). To establish an insanity defense, a
defendant need only prove that he was legally insane at the time he “committed the acts
constituting the offense.” MCL 768.21a(1).

        While defendant presented an expert witness who testified in support of his defense, the
prosecution presented testimony from expert witness Dr. Donna Rinnas who concluded that
defendant was not legally insane or even mentally ill when he committed the charged offenses.
Dr. Rinnas had an opportunity to meet with defendant on two separate occasions and review his
medical records. While Dr. Rinnas acknowledged that defendant had a history of mental illness,
she noted that it involved anxiety and depression, and that there was never any indication that
those conditions, or anything else, had significantly impaired defendant’s judgment, behavior,
capacity to recognize reality, or ability to cope with the ordinary demands of life. In fact, there
was significant evidence that defendant was functioning normally up until the very moment he
committed these crimes, including the fact that he had represented himself in a court proceeding
earlier that day. Rinnas believed that defendant’s actions of fleeing the scene, selectively
remembering what he had done, carrying out a plan to visit a friend, and providing a false name


                                                -2-
at the hospital suggested that he not only appreciated the nature of his actions, but had been able
to think clearly and cohesively at the time of the incident.

        The two experts disagreed regarding whether defendant was legally insane at the time of
the killing. However, we defer to the jury’s determination regarding credibility of witness, and
resolve all conflicts in favor of the prosecution. Bennett, 290 Mich. App. at 472. Accordingly, we
conclude that there was sufficient evidence presented on which a rational jury could find that
defendant was sane at the time of the offense. Russell, 297 Mich. App. at 721.

       Affirmed.



                                                            /s/ Michael J. Talbot
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Karen M. Fort Hood




                                                -3-